Exhibit 10.9
(Western Gas Logo) [h56903h5690350.gif]
                    ,      
<Name>
<Address>
Dear <Name>:
It is my pleasure to confirm to you that on                     ,           , in
recognition of your election to the Board of Directors of Western Gas Holdings,
LLC (the “General Partner”), you were granted                      phantom units
of Western Gas Partners, LP (the “Partnership”) pursuant to the provisions of
the Partnership’s 2008 Long-Term Incentive Plan (the “Plan”). Capitalized terms
not defined in this letter are defined in the Plan.
A phantom unit is a notional unit that entitles you to receive a common unit
representing a limited partner interest in the Partnership (a “Common Unit”)
upon the vesting of the phantom unit or, at the discretion of the Board of
Directors of the General Partner, cash equal to the Fair Market Value of a
Common Unit. Each phantom unit has the economic equivalent of one Common Unit.
Your phantom units will vest 100% on                     ,           , the first
anniversary of the date of this grant, and will have tandem distribution
equivalent rights (which means that you will receive a credit for each phantom
unit equal to the distribution, if any, that the Partnership makes on each
Common Unit with such credit being payable to you in cash on a current basis as
such distributions are paid to holders of Common Units). If your membership on
the Board of Directors of the General Partner terminates for any reason prior to
the vesting of your phantom units, your phantom units will be automatically
forfeited unless and to the extent that the Board of Directors of the General
Partner provides otherwise. In addition, your phantom units will vest
automatically upon a Change of Control of the General Partner or of Anadarko
Petroleum Corporation.
In addition to the terms set forth above, your phantom units are also subject to
the terms of the Plan, a copy of which is attached for your convenience. Please
note that this letter serves as your notice of award and is for your personal
files. You are not required to sign and return any documents.
If you have any questions or concerns, please contact Amanda M. McMillian, Vice
President, General Counsel and Corporate Secretary, at 832-636-7584 or
amanda.mcmillian@westerngas.com.

            Sincerely,
            Robert G. Gwin      President and Chief Executive Officer
Western Gas Holdings, LLC
(as general partner of Western Gas Partners, LP)     

